Citation Nr: 0300607	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  02-04 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed varicose 
veins.  

2.  Entitlement to service connection for claimed hearing 
loss.  

(The issue of service connection for asthma will be the 
subject of a later decision by the Board.)  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from December 1951 to 
November 1953.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
RO.  

Initially, the veteran also submitted a Notice of 
Disagreement (NOD) regarding the denial of service 
connection for post-traumatic stress disorder; however, in 
an August 2001 statement, he formally withdrew that NOD.  

The Board is undertaking additional development with 
respect to the claim of service connection for asthma, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When the additional development is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  

After giving notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing this matter.  



FINDINGS OF FACT

1.  The veteran is shown to have served in combat during 
his period of active military service.  

2.  The current evidence shows that the veteran has a 
bilateral hearing disability that is likely due to the 
exposure to acoustic trauma in service.  

3.  The current evidence shows that the veteran has 
varicose veins that likely had their onset in service.  



CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing disability is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107, 7104 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.385 (2002).  

2.  The veteran's disability manifested by varicose veins 
is due to disease or injury which was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(d) 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(b)).  

In addition, they define the obligation of VA with respect 
to its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West Supp 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  

In light of the favorable action taken hereinbelow, 
discussion of VCAA is not necessary here.  

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

In cases where a "combat" veteran claims service 
connection for injuries or disease incurred or aggravated 
in combat, 38 U.S.C.A. § 1154(b) and its implementing 
regulation, 38 C.F.R. § 3.304(d), are to be applied.  In 
pertinent part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence 
that an injury or disease was incurred 
or aggravated in combat will be 
accepted as sufficient proof of 
service connection if the evidence is 
consistent with the circumstances, 
conditions or hardships of such 
service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Appeals Court) has provided a three-step analysis in 
cases where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory 
lay or other evidence of service 
incurrence or aggravation of such 
injury or disease." . . .  As the 
second step, it must be determined 
whether the proffered evidence is 
"consistent with the circumstances, 
conditions, or hardships of such 
service." . . .  [I]f these two 
inquiries are met, the Secretary [of 
the VA] "shall accept" the veteran's 
evidence as "sufficient proof of 
service connection," even if no 
official record of such incurrence 
exists.  

Collette v. Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996) 
(citations omitted).  This section considerably lightens 
the burden of a combat veteran who seeks benefits for 
disease or injury which he alleges were incurred in combat 
in service.  Id. at 392.  

The third step requires the Board to consider whether 
there is clear and convincing proof which would rebut the 
presumption of service connection.  Id. at 393.  

In this case, the Board finds that the veteran, a combat 
veteran, has proffered satisfactory lay evidence of 
service exposure to acoustic trauma and the existence of 
varicose veins in service.  

Further, the Board finds that this evidence is consistent 
with the circumstances, conditions and hardships of his 
combat service.  In addition, the lay evidence is 
credible.  Consequently, as the veteran has satisfied both 
of these inquiries mandated by the statute, a factual 
presumption arises that the alleged acoustic trauma and 
injury are service connected.  Id.  

The factual presumption of service connection is 
rebuttable only with "clear and convincing evidence to the 
contrary."  Id.  (citing 38 U.S.C.A. § 1154(b)).  As to 
whether the veteran sustained acoustic trauma and varicose 
veins in service, the only evidence contradicting the lay 
evidence is the absence of any such evidence.  Indeed, the 
veteran's service medical records are not associated with 
the claims folder.  

The Board finds that the lack of evidence does not rise to 
the level of "clear and convincing" required to rebut the 
presumption of service incurrence of acoustic trauma and 
an injury to the finger.  

Thus, the Board finds that the evidence of record serves 
to establish that the veteran had significant acoustic 
trauma exposure and varicose veins in service.  This 
determination, however, does not end the Board's analysis.  
There also must be evidence of current disability and of a 
nexus to service.  See Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).  

In this case, the Board finds that the veteran has 
provided sufficient medical evidence of both current 
disability and a nexus to his service.  Specifically, a 
January 2001 VA medical examination included an 
audiological evaluation.  The veteran stated that he had 
been suffering from hearing loss and tinnitus bilaterally 
since he was in the service and that his hearing had 
progressively worsened over the years.  The diagnosis was 
that of decreased hearing, bilaterally since service.  

The January 2001 VA examination revealed superficial 
varicose veins of both legs, especially around the ankle 
areas.  There was also engorgement of the veins on both 
legs, more on the right.  

Although there was no precise discussion of nexus, the 
examination was conducted in conjunction with the 
veteran's claim of service connection.  It appears from a 
review of the record that the primary factor the RO 
considered when reviewing the veteran's claim was the lack 
of nexus evidence.  

As detailed hereinabove, when combat veterans establish, 
with satisfactory lay or other evidence, service 
incurrence or aggravation of injury or disease consistent 
with the conditions of combat service, VA shall accept the 
veteran's evidence as sufficient proof of the in-service 
event, even if no official record of such incurrence 
exists.  Collette v. Brown, 82 F.3d at 392-3; 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  

As the veteran submitted satisfactory lay evidence, the 
Board accepts that the veteran was exposed to acoustic 
trauma and suffered varicose veins in service-both of 
which can be described by lay persons.  

Additionally, as supported by medical evidence in the 
record, the Board recognizes that the veteran currently 
has bilateral varicose veins and a bilateral hearing 
disability.  The Board also believes that the medical 
diagnoses, when read with the veteran's total history, 
establishes a nexus between his in-service disability and 
acoustic trauma and current disability.  

Accordingly, the Board concludes that the preponderance of 
the evidence supports claims of service connection for 
bilateral hearing loss and varicose veins.  






ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for varicose veins is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

